Citation Nr: 1541432	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1967, for which he received the Purple Heart, among other medals.  His service to his country is greatly appreciated.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The claims file includes additional evidence, including written statements from the Veteran, submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, during his June 2015 hearing, the Veteran clearly waived initial RO consideration of this newly submitted evidence.  See hearing transcript pg 2.  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased, compensable rating for his service-connected hearing loss.  The Veteran's most recent VA examination was provided in March 2013.  During his June 2015 hearing, the Veteran reported his hearing loss has continued to deteriorate and described difficulties hearing his grandchildren.  Because the most recent evaluation of the Veteran's hearing loss is more than two years old, and the Veteran credibly alleged his disability has worsened, remand for an additional examination is required.

During his hearing the Veteran also testified he continued to receive relevant treatment at the VA medical facility in Crown Point, Indiana.  Accordingly, updated medical records should also be obtained upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA medical records from the Crown Point, Indiana medical facility from March 2013 to the present.

2.  Provide the Veteran with a VA examination to evaluate the nature and severity of his current bilateral hearing loss.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  

3.  Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




